LATTIMORE, Judge.
Conviction for possessing. intoxicating liquor for purposes of sale; punishment, five years in the penitentiary.
This prosecution was had under what was commonly called the Dean Law (Pen.Code 1925, art. 666 et seq., as amended). The law has been repealed (Vernon’s Ann. P.C. art. 666 — 49), and no saving clause appears in the repealing statute taking care of pending prosecutions. We have no alternative but to follow the mandate of our statute and reverse and dismiss this prosecution. It is accordingly ordered that the judgment of the trial court be reversed and the prosecution dismissed following Meadows v. State (Tex.Cr.App.) 88 S.W.(2d) 481, opinion handed down November 27, 1935.